Citation Nr: 1725836	
Decision Date: 07/07/17    Archive Date: 07/18/17

DOCKET NO.  13-00 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to a higher initial rating for diabetes mellitus, type II, evaluated as 10 percent disabling from October 22, 2010, through November 21, 2010, and as 20 percent disabling on and after November 22, 2010.

2.  Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

3. Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, type II.

4.  Entitlement to service connection for colon cancer, claimed as due to exposure to herbicides.

5.  Entitlement to a total disability rating based on individual unemployability (TDIU).



REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and R.W.


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from January 1967 to December 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

In March 2017, the Veteran testified at a personal hearing before the undersigned Veterans Law Judge.  A transcript of this hearing was prepared and associated with the claims file.


FINDINGS OF FACT

1.  Throughout the appeal, the Veteran's diabetes mellitus, type II, has been manifested by insulin and a restricted diet, but not by regulation of activities.

2.  The evidence is in relative equipoise with respect to whether the Veteran's peripheral neuropathy of the left lower extremity is at least as likely as not related to his diabetes mellitus.

3. The evidence is in relative equipoise with respect to whether the Veteran's peripheral neuropathy of the right lower extremity is at least as likely as not related to his diabetes mellitus.

4.  The Veteran's colon cancer did not manifest in service or within one year of separation and is not etiologically related to any in-service exposure.

5.  The Veteran's service-connected disabilities have been shown to prevent him from securing and following substantially gainful employment.


CONCLUSIONS OF LAW

1.  Prior to November 22, 2010, the criteria for the assignment of a disability rating of 20 percent, but no higher, for service-connected diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

2.  On and after November 22, 2010, the criteria for the assignment of a disability rating in excess of 20 percent for service-connected diabetes mellitus have not been met.  38 U.S.C.A. §§ 1155, 5107, 7104 (West 2014); 38 C.F.R. § 4.119, Diagnostic Code 7913 (2016).

3.  Resolving reasonable doubt in favor of the Veteran, peripheral neuropathy of the left lower extremity was incurred secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)-(b) (2016).

4.  Resolving reasonable doubt in favor of the Veteran, peripheral neuropathy of the right lower extremity was incurred secondary to service-connected diabetes mellitus, type II.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)-(b) (2016).

5.  Colon cancer was not incurred in active duty service and may not be presumed to have been incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a)-(b) (2016).

6.  The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16, 4.18, 4.25, 4.26 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's duty to notify was satisfied by letters that were sent to the Veteran in December 2010, May 2011, and June 2014.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

All relevant, obtainable evidence has been associated with the claims file to fulfill VA's duty to assist.  38 U.S.C.A. § 5103A.

I.  Higher Initial Rating

Service connection for diabetes was granted in a June 2011 rating decision, at which time a 20 percent rating was assigned, effective November 22, 2010.  In a December 2012 rating decision, the RO granted an earlier effective date of October 22, 2010, for the grant of service connection.  It assigned a 10 percent rating from October 22, 2010, through November 21, 2010.
 
Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2016).

The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson v. West, 12 Vet. App. 119 (1999), it was held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Cf. Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, the Court also discussed the concept of the 'staging' of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Id. at 126-127.

The Veteran's diabetes is evaluated under Diagnostic Code 7913.  38 C.F.R. § 4.119.  Pursuant to Diagnostic Code 7913, a rating of 10 percent is assigned for diabetes that is manageable by restricted diet only.  Id.  A rating of 20 percent is assigned for diabetes requiring insulin and a restricted diet or an oral hypoglycemic agent and a restricted diet.  Id.  A 40 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities.  Id.  A 60 percent rating is warranted when the diabetes requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.  A 100 percent rating is warranted when the diabetes requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Note 1 to Diagnostic Code 7913 provides that compensable complications of diabetes are to be separately evaluated unless they are part of the criteria used to support a 100 percent rating, and that noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  Id.

Because of the successive nature of the rating criteria, such that the evaluation for each higher disability rating includes the criteria of each lower disability rating, each of the three criteria listed in the 40 percent rating must be met in order to warrant such a rating.  See Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).

In addition, a 40 percent rating under Diagnostic Code 7913 requires medical evidence that occupational and recreational activities have been restricted by diabetes.  Camacho v. Nicholson, 21 Vet. App. 360, 363-65 (2007).

The Veteran contends that a 20 percent rating is warranted for the diabetes mellitus itself (aside from any separate ratings for complications) for the entire period contemplated by the appeal and that he would be satisfied with such a rating.  (See March 2017 Board hearing transcript, page 4.)  The Veteran testified that he has been on insulin and a restricted diet since October 2010.  (See Board hearing transcript, pages 7-8).  Therefore, he satisfies the criteria for a 20 percent rating since October 22, 2010.  The evidence does not reflect that the Veteran requires regulation of activities due to his diabetes mellitus.  (See October 2012 and April 2015 VA examination reports.)  In any event, the 20 percent grant constitutes a complete grant of the benefit sought, as the Veteran has expressly registered his satisfaction with the 20 percent grant (See Board hearing transcript, page 9).  Therefore, no further discussion is necessary.  


II.  Service Connection

A.  Peripheral Neuropathy

The Veteran has claimed entitlement to service connection for peripheral neuropathy of the left and right lower extremities, to include as secondary to diabetes mellitus, type II.

A disability that is proximately due to, or results from, another disease or injury for which service connection has been granted shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  Secondary service connection on the basis of aggravation is permitted under 38 C.F.R. § 3.310(b), and compensation is payable for that degree of aggravation of a non-service-connected disability caused by a service-connected disability and not due to the natural progress of the nonservice-connected disease.  Allen v. Brown, 7 Vet. App. 439 (1995).

A July 2014 VA Diabetic Sensory-Motor Peripheral Neuropathy examination report notes that the Veteran has been diagnosed with diabetic sensory neuropathy of the lower limbs.  The examiner expressly found that this disability was related to his service-connected diabetes mellitus and provided a rationale for reaching this conclusion.  The Board finds this diagnosis and etiology opinion are highly probative, and finds that service connection for left and right lower extremity peripheral neuropathy is warranted.  

The Board acknowledges that there are contrary opinions of record.  (See, e.g., October 2012 and April 2016 VA examination reports.)  There are also, however, additional supportive opinions.  (See, e.g., November 2016 VA examination report.)  The Board finds, however, that the evidence that weighs against the claim is not more probative than the evidence linking the Veteran's peripheral neuropathy of the left and right lower extremities to his service-connected diabetes mellitus.  Therefore, because the evidence is in relative equipoise, the benefit of the doubt is resolved in the Veteran's favor.


B.  Colon Cancer

The Veteran has also claimed entitlement to service connection for colon cancer, which he essentially contends is related to in-service Agent Orange exposure.  

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for listed chronic diseases, such as malignant tumors, if such are shown to have been manifested to a compensable degree within a presumptive period (usually one year) following separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  

A nexus to service may be presumed when "a chronic disease is 'shown in service (or within the presumptive period under § 3.307).'"  Walker v. Shinseki, 708 F.3d 1331, 1335 (Fed. Cir. 2013).  In order to be "shown in service," there must be "a reliable diagnosis of the chronic disease while in service....  [T]he disease identity must be established and the diagnosis not be subject to legitimate question."  Id.  In such cases, the claimant need not demonstrate nexus, "so long as there is an absence of intercurrent causes to explain post-service manifestations of the chronic disease."  Id.

Alternatively, continuity of symptomatology may be used in place of nexus "[i]f evidence of a chronic condition is noted during service or during the presumptive period, but the chronic condition is not 'shown to be chronic, or where the diagnosis of chronicity may be legitimately questioned,' i.e., 'when the fact of chronicity in service is not adequately supported.'"  Walker, 708 F.3d at 1336; 38 C.F.R. § 3.303(b).  

Applicable regulations also provide that a Veteran who served on active duty in Vietnam during the Vietnam era (from January 9, 1962, through May 7, 1975) is presumed to have been exposed to Agent Orange or similar herbicide.  38 C.F.R. § 3.307(a)(1)(6)(iii).  The Veteran in this case is verified to have such service and is therefore presumed to have been exposed to Agent Orange.  (See service personnel records.)  

The specific statute pertaining to claimed Agent Orange exposure is 38 U.S.C.A. § 1116.  Regulations issued pursuant thereto stipulate the diseases for which service connection may be presumed due to an association with exposure to herbicide agents.  The diseases that are entitled to presumptive service connection based on herbicide exposure are listed in 38 C.F.R. § 3.309(e).  This regulation was amended effective August 31, 2010.  75 Fed. Reg. 53202 (August 31, 2010).

A presumption of service connection based on exposure to herbicides used in the Republic of Vietnam during the Vietnam era is not warranted for any condition for which the Secretary has not specifically determined that a presumption of service connection is warranted.  See Health Outcomes Not Associated With Exposure to Certain Herbicide Agents, 72 Fed. Reg. 32,395 (June 12, 2007).  
	
Notwithstanding the above, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that when a veteran is found not to be entitled to a regulatory presumption of service connection for a given disability the claim must nevertheless be reviewed to determine whether service connection can be established on a direct basis.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Thus, the fact that the veteran may not meet the requirements of a presumptive regulation would not in and of itself preclude him from establishing service connection as he may, in the alternative, establish service connection by way of proof of actual direct causation.

There is no dispute that the Veteran in the case at hand had colon cancer during the pendency of this appeal.  (See, e.g., October 2010 VA medical record.)  The Veteran does not contend, and the evidence does not demonstrate, that he had colon cancer in service or within one year of separation from service.  

Rather, the Veteran contends that his colon cancer is etiologically related to his presumed in-service Agent Orange exposure.  The Board notes that colon cancer is not one of the disabilities that are presumptively related to Agent Orange exposure.  Therefore, in order to establish service connection for colon cancer, the Veteran must establish that his colon cancer is at least as likely as not directly related to Agent Orange exposure.  

Review of the record reveals no opinion from a competent medical professional linking the Veteran's colon cancer with his Agent Orange exposure.  The Veteran has presented no treatise or similar evidence that would invoke VA's duty to assist by obtaining a medical opinion.  The Veteran, as a layperson, does not possess the necessary expertise to render an opinion that links colon cancer to Agent Orange exposure.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In light of the above, the Board finds that entitlement to service connection for colon cancer is not warranted.  

The Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, the claim is not in equipoise.  See 38 U.S.C.A.  § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Accordingly, the claim must be denied.

III.  TDIU

The Veteran has also claimed entitlement to a TDIU.  The evidence of record reflects that he stopped working in March 2012. 

A TDIU is assigned when the service-connected disability or disabilities at issue result in such impairment of mind or body that the average person would be precluded from following a substantially gainful occupation.  38 C.F.R. §§ 3.340, 4.15 (2016).

If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  38 C.F.R. § 4.16(a).

A claim for a total compensation rating based upon individual unemployability, "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In evaluating a veteran's employability, consideration may be given to his level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or to impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 4.16(b), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a), such case shall be submitted for extraschedular consideration.

The Veteran has been in receipt of a combined 80 percent rating prior to August 12, 2014, a 90 percent rating from August 12, 2014, through January 2, 2017, and a 100 percent rating on and after January 3, 2017.  Service connection has been in effect for diabetes mellitus, PTSD, diabetic nephropathy, peripheral neuropathy of the left upper extremity, and peripheral neuropathy of the right upper extremity throughout the appeals period.  Service connection was granted for tinnitus and bilateral hearing loss in a July 2017 rating decision.  Service connection has been granted for peripheral neuropathy of the left and right lower extremities herein.  

Even though the Veteran has not yet been assigned ratings for the peripheral neuropathy of the bilateral lower extremities, the Board finds no prejudice to the Veteran in adjudicating his TDIU claim, as the Board is granting the benefits sought in full.  

The Veteran last worked in February 2012 as a layout man and designer with a shipbuilder.  He has a high school education.  (See July 2014 VA Form 21-8940).

The March 2015 VA diabetes mellitus examination report notes that the Veteran's diabetic peripheral neuropathy impacts his ability to work in that neuropathy, particularly numbness in his feet, limits his functional ability because he cannot feel the position of his feet.  He has fallen and was in an automobile accident due to the inability to feel his feet.  

He testified at his Board hearing that he retired because he could no longer walk around the shipyard for eight straight hours.  He testified that he cannot drive because of his legs, and that he has trouble sitting.  

Considering the nature and extent of the Veteran's service-connected disabilities, in particular that they interfere with his ability to use all four of his limbs, the fact that his coronary artery disease significantly impacts his ability to perform any non-sedentary labor, the fact that peripheral neuropathy of the lower extremities interferes with his ability to perform sedentary labor, and the psychiatric impairment that is caused by his service-connected PTSD, the Board finds that entitlement to a TDIU is warranted.  



ORDER

Prior to November 22, 2010, entitlement to an initial rating of 20 percent, but no higher, for diabetes mellitus, type II, is granted.

On and after November 22, 2010, entitlement to an initial rating in excess of 20 percent for diabetes mellitus, type II, is denied.

Entitlement to service connection for peripheral neuropathy of the left lower extremity, to include as secondary to service-connected diabetes mellitus, type II, is granted.

Entitlement to service connection for peripheral neuropathy of the right lower extremity, to include as secondary to service-connected diabetes mellitus, type II, is granted.

Entitlement to service connection for colon cancer, claimed as due to exposure to herbicides, is denied.

Entitlement to a TDIU is granted.




____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


